Citation Nr: 0915844	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-09 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  Thereafter, the claims file was transferred to the 
RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To obtain a medical opinion regarding 
whether the Veteran's service-connected Type II diabetes 
mellitus aggravated his hypertension and to furnish the 
Veteran with notice of 38 C.F.R. § 3.310.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

A review of the claims file indicates that the Veteran filed 
a claim for hypertension secondary to his service-connected 
Type II diabetes mellitus.  The RO denied the claim on both 
direct and secondary service-connection bases based on the VA 
examination conduced in October 2004.  The examiner 
determined that it was more likely then not that the 
Veteran's Type II diabetes mellitus and essential 
hypertension were separate, long standing pathophysiologic 
entities.  The examiner reasoned that since the Veteran only 
recently was found to be spilling a small amount of protein 
into his urine, with no diabetic nephropathy present, the two 
pathologies are not related.  The examiner did not, however, 
opine whether the Veteran's service-connected Type II 
diabetes mellitus may have aggravated his hypertension, which 
is a basis for making out a claim under 38 C.F.R. § 3.310.   
Additionally, the RO did not furnish the Veteran with a copy 
of the regulations under 38 C.F.R. § 3.310 in either the 
Veteran's Claims Assistance Act (VCAA) notice sent in March 
2004 or the Statement of the Case (SOC) sent in February 
2006, which is required when a claimant makes a claim for 
secondary service connection.  Accordingly, a remand to 
provide the Veteran with 38 C.F.R. § 3.310 is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The case is REMANDED for the following actions:

1.  The claims file should be reviewed by 
a specialist who the RO/AMC deems 
appropriate to render an opinion 
regarding whether the Veteran's service-
connected Type II diabetes mellitus may 
have aggravated his hypertension.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, conduct all indicated and 
necessary studies, and address the 
following in the examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's service-connected Type II 
diabetes mellitus aggravated his 
hypertension.

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

In rendering these opinions please 
note that "aggravation" means a 
chronic or permanent worsening of 
the underlying condition (versus a 
temporary flare-up of symptoms) 
beyond its natural progression.  If 
aggravation is present, the 
clinician should indicate, to the 
extent that is possible, the 
approximate level of disability 
before the onset of the 
aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claim 
for hypertension on a secondary service 
connected basis.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
includes, among other things notice of 
38 C.F.R. § 3.310, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




